Exhibit 12 Walgreen Co. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges Fiscal Years Ended August 31, 2008 2007 Income before income taxes and minority interest $ 3,429 $ 3,187 Add: Minority interest - 2 Fixed charges 842 735 Less: Capitalized interest (19 ) (6 ) Earnings as defined $ 4,252 $ 3,918 Interest expense, net of capitalized interest $ 18 $ 1 Capitalized interest 19 6 Portions of rentals representative of the interest factor 805 728 Fixed charges as defined $ 842 $ 735 Ratio of earnings to fixed charges 5.05 5.33
